Exhibit 10.1

SEVERANCE AGREEMENT AND FINAL RELEASE (the “Agreement”)

WHEREAS Donald Schroeder’s employment with Tim Hortons Inc. is terminated
effective May 24, 2011 (the “Exit Date”), and whereas, Tim Hortons and Donald
Schroeder agree, as of May 31, 2011 (the “Effective Date”), as follows:

1. Donald Schroeder (“Schroeder”), on his own behalf and on behalf of his heirs,
executors, administrators and assigns hereby releases and forever discharges
(i) Tim Hortons Inc. together with its former and present subsidiaries and
affiliates and their successors and assigns (as used herein, “Tim Hortons”) and
(ii) all respective former and present officers, directors, partners, employees,
servants, trustees, insurers and agents of Tim Hortons, and their successors and
assigns, jointly and severally from any and all actions; causes of actions;
contracts and covenants, whether expressed or implied; claims, suits, and/or
demands for damages; indemnity; costs, interest, loss, or injury; all of the
foregoing of every nature and kind whatsoever and howsoever arising whether in
law; equity; or arising out of any applicable statute or regulation of Canada,
any province or otherwise; all of the foregoing applicable to Schroeder and Tim
Hortons, including but not limited to severance, pay in lieu of notice, damages,
loss of benefits and benefit coverage, which Schroeder may heretofore have had,
may now have, or may hereinafter have in any way related to the hiring, the
employment, and/or the termination of his employment by Tim Hortons.

2. For the purpose of this Agreement, for greater clarity and not by way of
limitation of the foregoing, “Tim Hortons” includes all of its subsidiaries,
affiliates, successors, and assigns, including but not limited to The TDL Group
Corp. and the Tim Horton Children’s Foundation and their affiliates, successors,
and assigns.

3. Schroeder agrees that he will not initiate against Tim Hortons any dispute,
complaint, action, claim, suit, statement of claim, demand or



--------------------------------------------------------------------------------

proceeding whatsoever, including claims pursuant to the terms of any provincial
or federal legislation, including but not limited to, securities regulation,
employment standards, occupational health and safety and/or human rights or any
other manner of claim or suit whatsoever or howsoever arising.

4. Schroeder agrees that, as of the Effective Date, he shall have resigned as a
director, officer and/or member of a managing committee of Tim Hortons and its
subsidiaries, affiliates and joint ventures, as well as a fiduciary and/or
trustee of any benefit plan of Tim Hortons. Schroeder will execute resignations
in the forms mutually agreeable contemporaneously with his execution of this
Agreement. Schroeder hereby waives any and all rights he may have to submit to
Tim Hortons (or any subsidiary, affiliate or joint venture thereof) a written
statement pursuant to Section 110(2) of the Canada Business Corporations Act, or
a similar or comparable provision of any other provincial, federal or state
legislation. Such resignation as director shall not extend to the Tim Horton
Children’s Foundation, as described in Section 29 hereof.

5. Schroeder hereby acknowledges that he will resign as a director, as of the
Effective Date as described herein, and he agrees not to furnish to Tim Hortons
or to a director, officer, employee, franchisee, or agent of any of the
foregoing, any written correspondence concerning the circumstances regarding the
termination of his employment or resignation as a director, or the reasons
therefor.

6. Schroeder acknowledges that, as of the Effective Date and relating to his
entire tenure as an employee of Tim Hortons since Tim Hortons Inc. became a
public company in March of 2006, he has no knowledge of any: (i) violation of
U.S. or Canadian securities laws or rules; (ii) breach of the Tim Hortons
Standards of Business Practices that has not been resolved; or (iii) concerns
regarding accounting, internal accounting controls, or auditing matters.

 

2.



--------------------------------------------------------------------------------

7. Tim Hortons will pay Schroeder a severance amount of up to $5,750,000 (the
“Severance Amount”), which includes a lump sum payment of $2,250,000, payable as
set forth below, and $3,500,000 payable over two years following the Exit Date,
as described on Appendix A, attached hereto. The Severance Amount is subject to
applicable statutory deductions and withholdings and includes any and all
payments required by law, equity, statute, contract, or otherwise, including any
vacation pay, statutory severance pay, termination pay, or loss of benefits to
which Schroeder may have been entitled as a result of the termination of his
employment.

Tim Hortons will pay to Schroeder or his designee the lump sum of $2,250,000,
noted above, less deductions required by law, within three (3) weeks following
receipt of this executed Severance Agreement and Final Release.

Within thirty (30) days of return of the executed copy of this Agreement by
Schroeder to Tim Hortons, Tim Hortons will commence monthly payments for a
period of 24 months (the “Payment Period”) to Schroeder of the $3,500,000
payment described above, subject to a breach of any term, condition, or
provision of this Agreement.

In addition to the foregoing, Tim Hortons will transfer ownership to Schroeder
of the employer-owned vehicle that is presently in his possession.

8. Two million four hundred thousand dollars ($2,400,000) of the Severance
Amount to be paid monthly and all amounts associated with performance-based
restricted stock unit awards (both vested and unvested as of the Exit Date), are
and shall be interpreted and construed as performance-based compensation
expressly subject to the Recoupment Policy Related to Performance-Based
Compensation in effect as of the Exit Date and as may be amended after the Exit
Date (“Recoupment Policy”). As a result, all such amounts may be reduced (or

 

3.



--------------------------------------------------------------------------------

otherwise set off from other amounts owed hereunder) in accordance with the
Recoupment Policy.

9. Schroeder agrees to save harmless and indemnify Tim Hortons from and against
all claims, charges, taxes or penalties and demands which may be made by Canada
Revenue Agency that require Tim Hortons to pay income tax under the Income Tax
Act (Canada) in respect of income tax payable by Schroeder in excess of the
income tax previously withheld; and in respect of any and all claims, charges,
taxes, withholdings, overpayments or penalties and demands which may be made by
Human Resources Skills Development Canada or other governmental agency, or on
behalf of or related to Employment Insurance or the Canada Pension Plan, under
the applicable statutes and regulations, with respect to any amounts which may
in the future be found to be payable in respect of Schroeder.

10. Schroeder acknowledges that Tim Hortons does not admit liability to
Schroeder in connection with any matter for which the payments are made to
Schroeder under this Agreement or for which this Release is given by Schroeder,
and any such liability is expressly denied. Further, the allocations of the
payments into various elements or manner of description by Tim Hortons, whether
internally or externally, shall not be an admission that any such payments or
elements were owed or are due. For greater clarity, any internal or external
allocations or descriptions of such payments or elements by Tim Hortons shall
not be interpreted as an admission that such amounts or payments were owed or
due either in this case or in any other situation involving an employee, or,
that such payments or amounts will be disclosed or described in a manner similar
to the manner disclosed in the present case. Schroeder agrees that Tim Hortons
shall determine the public descriptions and disclosures of all payments to be
made hereunder, subject to Schroeder’s input as described in Section 17 hereof.

 

4.



--------------------------------------------------------------------------------

11. Schroeder agrees not to make any claim or institute any proceedings against
any person who might claim over against or claim contribution or indemnity from
Tim Hortons in connection with any matter for which this Release is given.

2006 Stock Incentive Plan (the “Plan”)

12. Tim Hortons agrees with Schroeder, in accordance with Section 11 of the Plan
and notwithstanding anything that may be construed to the contrary in the Plan,
that Schroeder’s termination of employment shall be considered a “Retirement”
under Section 11.3 of the Plan. The Exit Date shall be considered Schroeder’s
“retirement date” under Section 11.3. Tim Hortons agreement as to the treatment
of the termination of Schroeder’s employment as a “Retirement” under the Plan
shall not extend to any other Tim Hortons benefits, plans, programs, provisions
or claimed entitlements by Schroeder, and this agreement by Tim Hortons and
Schroeder shall not be construed as a waiver or admission of liability under any
other such benefits, plans, programs, provisions or claimed entitlements.
Notwithstanding anything set forth in the Plan to the contrary, all of the
outstanding, unvested equity awards as of the Exit Date shall be subject to
forfeiture and/or offset hereunder in accordance with Section 24 hereof in the
event of Schroeder’s breach of the terms of this Agreement and Section 8 hereof
with respect to those amounts subject to the Recoupment Policy.

Benefit Plans

13. Schroeder agrees that he is bound by the terms and conditions, including
termination provisions, of the various benefit plans, including but not limited
to the Personal Supplemental Executive Retirement Savings Plan.

14. Enrolment in Tim Horton’s medical, including prescription, and dental care
plans shall continue until June 1, 2013, subject to the approval of the Tim
Hortons benefits plan administrator. Tim Hortons agrees to use its reasonable
best efforts to obtain the administrator’s consent. If such

 

5.



--------------------------------------------------------------------------------

consent is not obtained, Schroeder shall be reimbursed by Tim Hortons for the
actual cost to Schroeder of securing alternative equivalent coverage. In
addition, Schroeder shall be entitled to three (3) Medcan visits following the
Exit Date at the same level of benefit to which he was entitled on the Exit
Date. Long and short-term disability and life insurance coverage shall cease as
of the Exit Date. Any eligible claims under Tim Hortons health plans that exist
as at the date that coverage ceases (anticipated to be June 1, 2013 or, if Tim
Hortons is unable to obtain the administrator’s consent to continued coverage,
the date the administrator declines the request) must be submitted within 90
days following that date.

Co-Operation

15. Schroeder agrees to provide Tim Hortons with such assistance as it may
reasonably require, following the Exit Date, to transfer all existing mandates
as at the Exit Date, without additional compensation. Further, Schroeder further
agrees to cooperate and provide services to Tim Hortons following the Exit Date
as specified below under “Consulting Arrangement.”

16. Notwithstanding the termination of the Consulting Arrangement, and as an
independent obligation hereunder, Schroeder agrees that he shall cooperate with
Tim Hortons and Tim Hortons designated agents and counsel in connection with any
litigation or arbitration, or any potential litigation or arbitration, and/or in
connection with any investigation, inquiry or other proceeding, including, but
not limited to, regulatory or law enforcement investigations, inquiries or
proceedings concerning or relating to matters in which he was involved as an
employee. This cooperation shall include, but is not limited to, providing Tim
Hortons, or Tim Hortons designated agents and counsel, with all requested
information or documents; meetings with Tim Hortons’ designated agents or
counsel, government representatives, or other third parties at Tim Hortons’
request at mutually agreed times and locations; and testifying. Tim Hortons
agrees to reimburse Schroeder for any travel or other expenses

 

6.



--------------------------------------------------------------------------------

reasonably incurred by him in connection with his cooperation in accordance with
Tim Hortons then-applicable officer expense reimbursement policy. Schroeder will
not be entitled to any fees, payments, or compensation in connection with
providing cooperation in connection with litigation or other matters described
in this Section 16.

Restrictive Covenants

17. Schroeder undertakes not to make public this Agreement, or its terms or its
existence, and he undertakes not to divulge details of this Agreement; any
manner or matter in connection with the negotiation of this Agreement; or, any
perspectives, statements, positions, or activities of Tim Hortons (or one or
more of its directors) in connection with such negotiations (or ultimate
settlement) of this Agreement; all of the foregoing to any person whosoever,
including but not limited to existing or past employees, customers, franchisees,
or suppliers of Tim Hortons, and to treat the same in strictest confidence, save
as required by law or pursuant to any order of any Court or statutory or
regulatory authority and in the case of Schroeder to his immediate family,
provided that Schroeder procures from them an agreement that they keep this
Agreement confidential. Nothing in this Agreement shall prevent disclosure by
Schroeder to his professional advisors bound by similar confidentiality
requirements. Schroeder understands, acknowledges, and agrees that Tim Hortons
will make public disclosures and will make other communications and disclosures
to its employees, restaurant owners, and other stakeholders regarding the
termination of Schroeder’s employment and compensation package in connection
with such termination on or after the Exit Date. After the Effective Date, Tim
Hortons agrees that Schroeder may provide input regarding any such public
announcements, i.e., written disclosures, and that Tim Hortons shall consider,
but shall not be required to incorporate such input; provided that Tim Hortons
shall not act unreasonably in refusing to accept and/or incorporate such input.
Notwithstanding anything set forth above to the contrary, Tim Hortons

 

7.



--------------------------------------------------------------------------------

obligation to provide an opportunity for Schroeder to provide such input shall
be subject to Schroeder’s continued compliance with the terms of this Agreement,
including but not limited to all restrictive covenants described herein and in
the Post-Employment Covenant Agreement.

Notwithstanding anything set forth in this Section 17 or elsewhere in this
Agreement to the contrary, Schroeder may summarize or restate the description of
Schroeder’s termination and/or compensation paid in connection therewith, made
by Tim Hortons in its public disclosures. The covenants set forth in this
Section 17 are not limited in their duration.

18. Schroeder agrees that he is bound by and will adhere to the obligations set
out in the Post-Employment Covenant Agreement, dated February 24, 2010, by and
between Schroeder and Tim Hortons. Both parties further agree that the terms of
the Post-Employment Covenant Agreement remain in full force and effect and
unmodified by the terms of this Agreement, with the following exception: The
“Restricted Period” as defined in the Post-Employment Covenant Agreement shall
for all purposes under the Post-Employment Covenant Agreement (despite language
to the contrary in such Agreement) extend until the later of: (i) two (2) years
following the date of termination of the Consulting Arrangement described under
Section 29 hereof; or (ii) June 3, 2014.

19. Schroeder agrees not to make, publish or provide, or encourage or induce
others to make, publish or provide, any statements, comments, or remarks,
whether oral or in writing or electronically transmitted, that are or would
reasonably be considered to be disparaging, derogatory, or defamatory, or that
criticize Tim Hortons (including, but not limited to, any processes or policies
thereof) or its subsidiaries, affiliates, agents, executives, employees,
officers, directors or franchisees. Schroeder will not take, or encourage or
induce others to take, any action which could reasonably be expected to
adversely affect the personal or professional reputation of Tim Hortons or its
subsidiaries, affiliates, agents, executives, employees, officers, directors or
franchisees. For greater certainty, the

 

8.



--------------------------------------------------------------------------------

restrictions contained in this Section 19 shall apply, without limitation, to
any statements, comments or remarks made to the press or media, in interviews,
in public communications, at speaking engagements and at meetings of
shareholders of Tim Hortons. Nothing in the foregoing section shall be construed
as an implied waiver of the other terms of this Agreement that limit Schroeder’s
ability to make any such statements or remarks. The covenants set forth in this
Section 19 are not limited in their duration.

20. Schroeder expressly acknowledges and agrees that any disparaging remarks
regarding the matters described in this Agreement, including without limitation
Sections 17, 18 and 19 hereof, and in addition thereto, the succession planning
process undertaken by the Board of Directors of Tim Hortons Inc. generally (or
specifically), made to (but not limited to) Tim Hortons shareholders, employees,
franchisees, or other third parties, could be damaging to the Corporation and
would not only relieve Tim Hortons from its obligations to provide further
payments hereunder, but would also result in Tim Hortons claiming against
Schroeder for damages suffered.

21. Schroeder agrees that in addition to and not by way of limitation of any of
the covenants set forth elsewhere herein or in the Post-Employment Covenant
Agreement, he shall not, whether on his own behalf or in conjunction with or on
behalf of any other person, directly or indirectly, solicit, or assist in
soliciting, offer, or entice, consult, provide advice to, or otherwise be
involved with, a franchisee of (or operator under operating/license agreement
with) Tim Hortons to engage in any act or activity, whether individually or
collectively with other franchisees, operators, or persons, that is adverse or
contrary to the direct or indirect interests of Tim Hortons business, financial,
or general relationship with such franchisees and operators. Such prohibited
activities include but are not limited to the organization or facilitation of,
or provision of management services to, an association or organization of

 

9.



--------------------------------------------------------------------------------

franchisees/operators with respect to the business or any other relationship
that such franchisees/operators have with Tim Hortons, including but not limited
to any such organization or association that would act as an additional layer of
required negotiations between Tim Hortons and its franchisees/operators.

22. Schroeder agrees that, without in any way limiting or modifying Schroeder’s
covenants and other obligations set forth in this Agreement and the
Post-Employment Covenant Agreement, for a period to extend until the later of
(i) two (2) years following the end of the Consulting Arrangement contemplated
in Section 29 hereof; and (ii) June 3, 2014 (the “Quiet Period”), he will not
make any public statement to the press or media regarding Tim Hortons or its
subsidiaries, affiliates, agents, executives, employees, officers, directors,
franchisees or products; his employment or directorship with Tim Hortons; or,
the termination and resignation of his positions with Tim Hortons; all of the
foregoing without the prior written approval of Tim Hortons. For avoidance of
doubt, during the Quiet Period, Schroeder shall not grant interviews, make
public communications, take speaking opportunities, publish or provide any
information or materials regarding Tim Hortons or its subsidiaries, affiliates,
agents, executives, employees, officers, directors, franchisees or products in
any way either on his own initiative or in response to any inquiry from the
press, public media or other similar third parties, without the prior written
approval of Tim Hortons as to the nature of the communication and the express
substance of the communication to be made.

23. Schroeder represents and warrants that he will return to Tim Hortons copies
of any Confidential Information (as defined in the Post-Employment Covenant
Agreement) currently in his possession or control.

24. Schroeder agrees that should he breach the terms of agreement between the
parties, including without limitation, the terms of this Agreement and/or the
Post-Employment Covenant Agreement, in other

 

10.



--------------------------------------------------------------------------------

than an insignificant manner, such breach shall be a complete failure of
consideration in favour of Tim Hortons and, accordingly, Schroeder shall be
liable, in addition to any other remedy Tim Hortons may have, to repay to Tim
Hortons any and all amounts previously paid to Schroeder hereunder. Furthermore,
all payments contemplated hereunder but not yet made to Schroeder as of the time
of such breach are subject to offset by Tim Hortons to compensate Tim Hortons
for damage or loss suffered in the event that Schroeder breaches any of the
terms of agreement between the parties, including without limitation, the terms
of this Agreement and/or the Post-Employment Covenant Agreement.

25. In the event that Schroeder should make or continue a claim, complaint,
demand or action against Tim Hortons in any jurisdiction, this Agreement will be
raised as an estoppel and complete bar to any such claim, complaint, demand or
action.

26. Schroeder acknowledges that he is not relying upon any representations or
commitments of Tim Hortons or its subsidiaries, affiliates, agents, executives,
employees, officers, directors, or franchisees, other than those outlined in
this Agreement in entering into this Agreement.

27. None of the terms in this Agreement alter or extinguish any obligations
Schroeder may have to Tim Hortons either in contract or at common law.

28. Schroeder represents and warrants that he will return to the Tim Hortons all
property and materials of Tim Hortons in his possession, including without
limitation, corporate credit cards, identification badges, customer lists,
computers, licensed software, documents, files, tapes or any Tim Hortons
information whether stored at his home or on his home computer.

 

11.



--------------------------------------------------------------------------------

Consulting Arrangement

29. For a period of two years following the Effective Date, Schroeder agrees to
provide consulting services to Tim Hortons, as described herein. In exchange for
providing such services, Schroeder shall be paid $175,000 per year, payable
monthly. At the end of the two-year period, that is, on May 31, 2013, Tim
Hortons shall have the option, in its sole and absolute discretion, to extend
the consulting services arrangement with Schroeder for an additional term of two
years, at $175,000 per year, payable monthly. Notwithstanding anything set forth
herein to the contrary, Tim Hortons may terminate the consulting services
arrangement contemplated by this Section 29 by providing notification to
Schroeder of same, in which case, absent a default by Schroeder under this
Agreement, including in connection with the consulting services to be provided
by Schroeder, or under the Post-Employment Covenant Agreement, Tim Hortons shall
pay Schroeder the value of the payments remaining to be paid under either the
initial two-year term of the consulting arrangement or under the renewal term,
as applicable depending upon the date of termination thereof (i.e., in either
case, the amount shall not to exceed $350,000, which amount shall be reduced by
each monthly payment made to Schroeder under either the initial term or the
renewal term).

For so long as the consulting agreement remains in effect, Mr. Schroeder shall
be entitled to coverage for fuel costs associated with services provided to Tim
Hortons under the consulting arrangement, not to exceed $500.00 per month. This
shall be extended through the issuance to Schroeder of a fuel card, the use of
which will remain subject to the terms of this Agreement and Tim Hortons
policies regarding executive benefits (e.g., fuel may not be purchased for
traveling vacations).

For all services provided by Schroeder, he shall be accountable and report at
all times to Mr. Paul House, in his capacity as President and CEO (on an interim
basis) or as Executive Chairman.

 

12.



--------------------------------------------------------------------------------

The services to be provided by Schroeder shall be at the call and option of
Mr. House and Tim Hortons. That is, Schroeder shall not have any right or
entitlement to provide any such services. Such consulting services requested by
Tim Hortons may include services in connection with the Tim Hortons coffee
partnership program; other corporate social responsibility programs; activities
and events for the Tim Horton Children’s Foundation; franchisee/operator events,
programs or matters; Tim Hortons employee events or programs; and/or other
services and activities reasonably requested by Tim Hortons. It is anticipated
that the primary focus of the consulting services provided by Schroeder will be
with respect to the Tim Horton Children’s Foundation and the coffee partnership
program as Schroeder was instrumental in the development and/or growth of such
programs and had a long-standing history of involvement with such programs.

In addition to but not by way of limitation of the foregoing, Schroeder shall
take any and all reasonable actions and execute any and all reasonable
documentation necessary or desirable in the view of Tim Hortons to:
(i) transition matters for which he was engaged as President and CEO to
Mr. House as interim President and CEO and/or, if requested, to the new CEO
appointed thereafter; (ii) assist, facilitate, promote, or secure the interests
of Tim Hortons with respect to business matters or relationships that commenced,
were developed, or continued during Schroeder’s tenure as CEO (or otherwise as a
senior officer of Tim Hortons) and for which Tim Hortons specifically requests
Schroeder’s assistance; and/or (iii) implement and effect the full purpose and
intent of this Agreement, in all material respects. The matters for which
Schroeder may be requested to provide consulting services hereunder include, but
are not limited to, litigation matters, as described in Section 16 hereof, as
well as certain supplier relationships and initiatives; provided, however, that
Schroeder’s cooperation for litigation matters shall not be limited to the term
of the Consulting Arrangement.

 

13.



--------------------------------------------------------------------------------

In rendering the consulting services described herein, Schroeder shall act at
all times in a positive manner that reflects the mission and values, and best
interests, of Tim Hortons.

Notwithstanding anything set forth herein to the contrary, Schroeder shall
remain a director of the Tim Horton Children’s Foundation after the Effective
Date. As a director of such organization, he shall be bound at all times by the
appointment or election process of such organization set forth in its governing
documentation as exists from time to time and, as a result, there is no
guarantee of a minimum service or continued term of service as a director of
such organization.

General

30. This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario.

31. Schroeder acknowledges that he had an opportunity to obtain and he did, in
fact, obtain independent legal advice in respect of the contents of this
Agreement.

32. For greater clarity as to other provisions of this Agreement, Schroeder
shall no longer be eligible to receive any of the payments or other elements
detailed in this Agreement if Schroeder breaches any aspect, term or condition
of this Agreement.

33. In the event Schroeder has any questions, comments or there is notice of any
event required or desired to be given by Schroeder to the Corporation under this
Agreement, Schroeder shall direct any and all such inquiries, comments, and/or
notices only to the following:

Attention: Corporate Secretary

With a copy to General Counsel, at

Tim Hortons Inc.

874 Sinclair Road

Oakville Ontario L6K 2Y1

 

14.



--------------------------------------------------------------------------------

34.

I, Donald Schroeder, hereby agree to and accept the terms of this Severance
Agreement and Final Release this 1st day of June 2011. I hereby consent to Tim
Hortons’ collection of personal information about me from any person, firm,
corporation or other entity to confirm my compliance with the terms of this
Agreement.

 

/s/ Donald Schroeder

   Tim Hortons Inc. Donald Schroeder    In the presence of:   

/s/ R. Scott Toop

   Per: R. Scott Toop    Title: Executive Vice President and General Counsel

/s/ Witness

   Date: June 2, 2011 Witness Signature   

Witness

Witness Name

  

 

 

15.



--------------------------------------------------------------------------------

APPENDIX “A” – CALCULATION OF SEVERANCE AMOUNT

Lump Sum to be paid on or before June 19, 2011

 

Lump Sum Payment to Schroeder

   $ 2,250,000 * 

Severance Amount to be paid monthly over Twenty-Four Months

 

Total Payment Amount, which will be paid monthly in increments

   $ 3,500,000   

Consulting Arrangement Payments (NOT PART OF SEVERANCE AMOUNT), but payable with
the monthly portion of the Severance Amount

 

Pursuant to Section 29 of the Agreement, a minimum of $350,000, paid monthly
over the two-year initial term of the consulting arrangement will be paid to
Schroeder

   $ 350,000            

Total of Monthly Payments (Monthly Severance Amount Plus Consulting Arrangement)

   $ 3,850,000                 
 
  (But Payable
Monthly as
Follows)   
  
           

Amount of Monthly Payment (24 Payments) – Commencing June 30, 2011 and Payable
at the end of each month thereafter for 24 months (The consulting services
portion may be paid in full earlier than 24 months at the Corporation’s election
– see Section 29 of the Agreement)

   $ 160,416.66            

 

Total Severance Amount (Does Not Include Consulting Services)

   $ 5,750,000 ** 

 

* This amount is subject to deduction by Tim Hortons at the time of payment by
amounts paid to Schroeder through Tim Hortons payroll system commencing May 25,
2011.

 

** As set forth in Section 12, equity awards under the Plan shall not forfeit as
of the Exit Date, but rather shall be governed by Section 11.3 of the Plan and
the terms of this Agreement, including Section 8.

All of the payments and amounts set forth on this Appendix A are subject to
forfeiture and/or offset in accordance with the terms of the Agreement